DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 12 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
In the claim limitations there is no claim 11, which should come after claim 10, but instead skips to claim 12.  Correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbs (PG Pub 20170264256).
Considering claim 1, Gibbs (Figure 1A) teaches an RF integrated circuit device comprising: a substrate (112 + paragraph 0040), a High Electron Mobility Transistor (HEMT) device on the substrate including a ScAlN layer (120 + paragraph 0039 + claims 11-12) configured to provide a buffer layer of the HEMT device to confine formation of a 2DEG channel region of the HEMT device and an RF piezoelectric resonator device on the substrate including the ScAlN layer sandwich between a top electrode (130) and a bottom electrode (131 + paragraphs 0039-0040) of the RF piezoelectric resonator device to provide a piezoelectric resonator for the RF piezoelectric resonator device.
Considering claim 2, Gibbs (Figure 1A) teaches an RF piezoelectric resonator cavity (113 + paragraph 0040) between the bottom electrode and the substrate.
Considering claim 9, Gibbs (Figure 1A) teaches wherein the ScAlN layer comprises a single crystal ScAlN material (120 + paragraph 0039 + claims 11-12).
Considering claim 10, Gibbs (Figure 1A) teaches wherein the single crystal ScAlN material has a crystalline structure characterized by an XRD rocking curve FWHM value in a range between about less than 1.0 degrees to about 0.001 degrees as measured about a two-theta scan angle (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (PG Pub 20170264256) and in view of Hurwitz (PG Pub 20180278236).
Considering claim 12, Gibbs teaches the substrate as described above.
However, Gibbs does not teach wherein the substrate comprises a silicon <100> substrate.
Hurwitz (Figure 1) teaches wherein the substrate comprises a silicon <100> substrate (30 + paragraph 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the substrate comprises a silicon substrate into Gibbs device for the benefit of using a well-known common material for providing support.
Allowable Subject Matter
Claim 3-8 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 3, the prior art does not teach the RF integrated circuit wherein the HEMT device further comprises; a GaN channel layer on the ScAlN layer; a barrier layer on the GaN channel layer to provide the 2DEG channel region in the GaN channel layer; a GaN drain region recessed into the GaN channel layer at a first end of the 2DEG channel region in combination with the rest of the applicant’s claimed limitations.
Furthermore, claims 14-15, which depend upon claim 3, would also be allowable if they depended upon an independent and allow claim.
Considering claim 4, the prior art does not teach wherein the ScAlN layer is stress-balanced relative to a GaN channel layer of the HEMT device located on the ScAlN layer in combination with the rest of the applicant’s claimed limitations.
Furthermore, claims 5-8, which depend upon claim 4, would also be allowable if they depended upon an independent and allow claim.
Considering claim 13, the prior art does not teach RF integrated circuit wherein the ScAlN layer comprises Sc0.18Al0.82N layer having a thickness of about 2 microns to about 0.01 microns the HEMT device further comprising: a GaN channel layer on the Sc0.18Al0.82N, the GaN channel layer having a thickness of about 0.1 microns to about 0.1 micron and a ScAlN barrier layer on the GaN channel layer, the ScAlN barrier layer having a thickness of about 200 nm to about 0.01 microns in combination with the rest of the applicant’s claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837